61 N.Y.2d 973 (1984)
In the Matter of Viola Sommer, Doing Business as ETE Co., Appellant,
v.
New York City Conciliation and Appeals Board, Respondent.
Court of Appeals of the State of New York.
Argued February 21, 1984.
Decided March 22, 1984.
Sherwin Belkin, Gary M. Rosenberg, Nicholas Kamillatos and Mitchell J. Baker for appellant.
Mary Ellen Cronly and Ellis S. Franke for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the opinion by Justice Max Bloom at the Appellate Division (93 AD2d 481).